DETAILED ACTION
Status of Application
	This action is responsive to national stage application file 05/29/2020.  The concurrently filed preliminary amendment having been entered, claims 1-12 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 05/29/2020, 07/24/2020 and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 1 includes the following reference character(s) not mentioned in the description: 46, 47 (cf., pages 10-11, bridging paragraph herein).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 5 and 6, each recite a single step (L) or (M) of “passing optionally” at least a part of the third overhead (or bottom) stream to the polymerization reactor.  The “optionally” language is inconsistent with the phrase “comprising the additional step …” as antecedently recited in each claim. If the claimed process must comprise the additional step specified, the same step cannot be optional. Further, omission of optional step (L) or (M) would result in said claims adding no further limitation to the process as defined in parent claim 1.

	Regarding Claim 7, the claim recites a step (N) of “passing optionally” at least a part of any of the third bottom, third overhead or fourth overhead stream to a feed vessel”, followed by successive steps (O) and (P), neither of which is denominated as optional.  Omission of the optional step (N) would appear to preclude either of the subsequent steps from being implemented and, hence, as serving to further limit the process according to claim 1. This aspect of the rejection may be obviated by amending claim 7 to delete “optionally” after “passing”.  
	Regarding Claim 9, the recitation “the … fourth fractionators” engenders confusion, as there is no precedent in parent claim 1 for a fourth fractionator.   This aspect of the rejection may be obviated by changing the dependency of claim 9 from “1” to –4--. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Price et al (US 2016/0229930 A1) is cited as pertinent to phase separation in a solution polymerization process by means of a first, a second, and a third vapor-liquid separator communicating in series (note Figure 1). The citation does not teach the instant process, especially the claimed steps of: passing the second overhead stream (withdrawn from a second fractionator) to a third fractionator; withdrawing a third overhead stream and a third bottom stream from the third fractionator; characterized in that at least a part of the third bottom stream is withdrawn as a purge stream.



Conclusion
	Claims 1-4, 8 and 10-12 are allowed.  Balance of the claims would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.
 The following is a statement of reasons for the indication of allowable subject matter:  Pending claims are deemed to distinguish over the closest prior art to Mignon et al (EP 2295474 A1) and Mehra et al (EP 0813567 B1). 
Applicants claim a process for removing hydrocarbons comprising the steps of:  
(A) passing a stream of a solution into a separator wherein a liquid phase comprising
polymer and a vapour phase coexist;
(B) withdrawing a vapour stream and a concentrated solution stream from the separator;
(C) passing at least a part of the vapour stream into a first fractionator;
(D) withdrawing a first overhead stream and a first bottom stream from the first
fractionator;
(E) passing the first overhead stream to a second fractionator;
(F) withdrawing a second overhead stream and a second bottom stream from the second
fractionator;
(G) passing the second overhead stream to a third fractionator;
(H) withdrawing a third overhead stream and a third bottom stream from the third
fractionator;
characterised in that at least a part of the third bottom stream is withdrawn as a purge stream.
(Claim 1)
Mignon et al discloses a process for recycling product streams that have been separated from a hydrocarbon-containing feed stream comprising olefin monomer, olefin co-monomer, hydrocarbon diluent and components such as H2, N2, 02, CO, CO2, and formaldehyde.  The hydrocarbon-containing feed stream is separated into a) a first side stream comprising hydrocarbon diluent and olefin monomer; b) a second side stream which is substantially hydrogen-free and comprises hydrocarbon diluent and the olefin monomer, c} a bottom stream comprising substantially olefin-free hydrocarbon diluent, and d) an 2, N2, 02, CO, CO2. The disclosed process further includes recycling said first and said second side streams in a polymerization process for preparing bimodal polyolefin.  Figure 2 thereof illustrates a recycling unit composed of three distillation columns 1, 2, 3, in addition to a monomer recovery unit represented by box 19.  However, Mignon et al fail to teach the instant process, in particular the claimed steps of: passing the second overhead stream (withdrawn from the second fractionator) to a third fractionator; withdrawing a third overhead stream and a third bottom stream from the third fractionator; characterized in that at least a part of the third bottom stream is withdrawn as a purge stream.
	Mehra et al disclose a process for recovering unreacted monomers and rejecting reactor byproduct from a polymerization reactor in an olefins polymerization process wherein reactor waste gas stream(s) comprising unreacted monomers, reactor byproduct, and light components are treated in an absorption process to additionally recover the monomers.  Figure 1 thereof illustrates a flow diagram of an absorption unit that rejects polymerization reactor by products and recovers monomers, comonomers, solvents and nitrogen from various waste gas stream(s) from the olefin polymerization process.  The unit comprises an absorber stripper column 26, a distillation column 42, and a splitter column 78.  A raw monomer stream 76 is withdrawn as an overhead stream from the distillation column 42 and passed to the splitter column 78.  The splitter column 78 fractionates the raw monomer stream 76 into a recovered monomer overhead stream 102 and a reactor byproduct bottoms stream 90.  Mehra et al further teach that the splitter column 78 is conventionally reboiled by withdrawing a slip stream from the bottom of the distillation column in a reboiler 88 and feeding the vapor into the bottom of the distillation column (page 10, lines 27-28).  Mehra et al do not, however, teach or adequately suggest the characterizing feature of the present invention, viz., that at least a part of the third bottom stream (withdrawn from the third fractionator) is withdrawn as a purge stream.  


Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/02-28-22





.